October 28, 2016 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Admiral Funds (the Trust); File No. 33-49023 Vanguard Money Market Reserves (the Trust); File No. 2-52698 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplements filed on October 14, 2016, filed pursuant to Rule 497(e), for the Vanguard Treasury Money Market Fund, Vanguard Prime Money Market, Fund, and Vanguard Federal Money Market Fund, each a series of the above mentioned Trusts. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-2153. Sincerely, Jaliya Faulkner Associate Counsel The Vanguard Group, Inc.
